DETAILED ACTION
Status of the Claims
Examiner acknowledges the following:
Claim 20 is withdrawn. 
Claims 1-5 and 8-19 and 21-23 are under current examination.   
Applicants' arguments filed 12/02/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
Information Disclosure Statement (IDS) filed on 12/02/2021 and 03/11/2022 have been considered by the Examiner. A signed copy of the IDS is included with the present Office Action. 
Maintained Rejections 
Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 8-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. (WO 2010/079222-see IDS) in view of Eisenreich et al. (United States Patent Publication 2008/0031945), Dey (Multiparticulate Drug Lukashev United States Patent Publication 2012/0165404), and Aleksovski et al. (Mini Tablets: A Contemporary System for Oral Drug Delivery in Targeted Patient Groups) as evidenced by Noble (Biomaterials Tutorial: Drug Delivery Systems), as evidenced by Thakral et al. (Eudragit: a technology evaluation). 
 Claim 1 is to a pharmaceutical composition in the form of a tablet comprising: (i) dimethyl fumarate as an active substance, wherein the active substance is present in the amount of 60-70% by weight of the tablet, and (ii) an extended release polymer matrix comprising an extended release polymer in the amount of 5-20% by weight of the tablet., wherein the active substance is distributed throughout the extended release polymer matrix and wherein the average of the length and the width of the tablet is in the range of 3.5-4.5mm; wherein the extend release polymer is HPMC, and wherein the tablet further comprises a filler in the amount of 10-40% by weight of the tablet, a glidant in the amount of 0.1-5% by weight of the tablet, and a lubricant in the amount of 0.1-5% by weight of the tablet.
Nilsson et al. teach pharmaceutical formulations comprising fumaric acid esters in an erosion matrix tablet that acts to control the release of the active agent, see abstract and pages 4-5. Examples of fumaric acid esters taught by Nilsson include dimethyl fumarate, see page 2 at lines 9-10. The matrix tablet can comprise 10-80% by weight of the active agent with 1-50% of the controlled release polymers (rate-controlling), see page 4, lines 1-10. Examples of the rate controlling polymers include hydroxypropylmethyl cellulose (HPMPC), see page 23 at line 12 and page 24. The pharmaceutical composition can further comprise pharmaceutically acceptable ® L type polymers at ranges including 1-5%, see page 38, lines 29-34. As evidenced by Thakral, Eudragit® L is a 1:1 methacrylate methacrylic acid copolymer and is used as an enteric coating, see section 3.1. Examples of commercially available enteric coated tablets are Fumaderm discussed in Nilsson which have methacrylic acid-methylmethacrylate copolymer in 1:1 ratios. The enteric coatings of Nilsson include triethyl citrate which as evidenced by Thakral is used as a common plasticizer, see Examples of Nilsson and background and section 8 of Thakral. With regards to the amount of the active and HPMC polymer matrix, and enteric coating, MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  Nilsson et al. teaches that the composition can contain conventional pharmaceutical acceptable excipients including lubricants and glidants wherein the lubricants can be added at an amount from 0.15-0.7% by weight. 
Nilsson et al. does not teach the size of the tablets such that the average of the length and the width is from 3.5-6.5mm with the thickness being from 1-2mm or 1-3 mm per instant claims 1-5 and that such tablets can be placed within capsules. 
However, Eisenreich et al. teach controlled release tablet formulations, see 
Dey et al. tech multiparticulate formulations such as minitablets within capsules are taught to show better pharmacokinetic behavior than monolithic formulations given mini tablets when placed into capsules can provide a controlled release and can incorporate tablets of different sizes to achieve high drug loading with typical sizes being from 1.5-4mm in diameter, see introduction, conclusion and programmable oral drug absorption system sections. 
Lukashev further provides capsules having dimethyl fumarate which contain minitablets within a range of 1-5mm and can be prepared in the form of sustained or controlled release with various rate controlling polymers, see paragraphs [0065]-[0066]. 
It would have been prima facie obvious to provide a capsule having one or more tablet within a capsule. 
A person of ordinary skill in the art would have been motivated to do so in order to fine tune release rates for targeted delivery and content uniformity and to achieve more accurate dosing. 
Additionally, it would have been prima facie obvious to adjust the size of the tablet preferably having a diameter from about 1.5-4mm but also to adjust the average length, width and thickness of the capsule in view of Eisenreich and Lukashev to Thus, an ordinary skilled artisan would have adjusted the tablet size based on the desired release properties as larger ones in view of Aleksovski will take longer to release. There would have been a reasonable expectation of success given, Dey, Nilsson, and Eisenreich teach pharmaceutical tablet dosage forms and Lukashev teaches dimethyl fumarate minitablets having sizes from 1-5mm are placed within capsules and can be administered in a controlled or sustained release form by use of a rate-controlling polymer. 
As noted above, Nilsson teaches the composition can have glidants and lubricants but does not teach the specific types or that the glidant is present from an amount of 0.1-5% by weight and the presence of a filler from 10-40% by weight or from 23-25% by weight. 
However, according to Eisenreich, conventional tableting excipients such as a glidant can be used to improve powder flow of tableting and to reduce caking and includes talc, see paragraph [0054]. These glidants can be added in an amount up to 2% by weight (0-2% by weight). Lubricants such as calcium stearate can also be used to enhance the release of a tablet from the apparatus on which it is formed and prevents adherence to the tableting machines, see paragraph [0055]. Such lubricants can be 
It would have been prima facie obvious to substitute the glidant and lubricant of Nilsson for art recognized glidants and lubricants such as talc and calcium stearate as taught by Eisenreich given the simple substitution of one known element (i.e. glidant or lubricant) for another would have yielded predictable results to an ordinary skilled artisan in the pharmaceutical arts. 
	It would have additionally been obvious to provide glidants in amounts suggested for use with tablet formulations including from up to 2% by weight, filler from 5-75% by weight and lubricant from 0.1-5% by weight in order to promote the manufacture, compressibility, appearance and taste of the tablets, help improve powder flow properties and enhance release of a tablet by prevention of adherence. 
The dimethyl fumarate which is present from 10-80% in the modified Nilsson, the lubricant which is present from 0.1-5% or preferably 0.15-0.7% in the modified Nilsson, and the glidant which is present from 0-2% by weight and filler present from 5-75% by weight, overlaps the claimed ranges including from 64-66% dimethyl fumarate, 20-22% or 23-25% filler and 9-11% or 12-14% HPMC extended release polymer. MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  
Thus, the combination of references as discussed above renders the instant prima facie obvious.
Response to Remarks 
Applicants argue that the pharmaceutical compositions of minitablets unexpectedly maintain desired extended-release profiles in vivo. As demonstrated in the working examples, the claimed pharmaceutical compositions in the form of mini-tablets unexpectedly maintained the extended-release profiles in vivo while the composition having smaller size tablets did not. Applicants point to the specification at Example 2 which shows that a micro tablet having a diameter of 2mm and mini-tablet formulations B and C with a diameter of 4mm. All formulations contain HPMC, and all three formulations demonstrated in vitro extended release profiles. Surprisingly, formulation A did not maintain the extended release profile in vivo however, and yet formulations B and C did. It is Applicant’s position that the present application which demonstrated mini-tablet formulations which have maintained the desired extended release profile in vivo while the smaller tablet size did not, despite all formulations demonstrating this extended release profile in vitro is an unexpected, surprising feature. 
	Examiner respectfully submits that Table 1 of the instant formulation demonstrates Tablets A-C having the following composition: 



    PNG
    media_image1.png
    212
    595
    media_image1.png
    Greyscale

 whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Here, there is not enough data to ascertain a trend of unexpected results. For example, HPMC is present in the formulations that exhibit the extended release profiles both in vitro and in vivo in amounts at 10% or 13%, however at 17% the tablet does not work. The claims are to 5-20% HPMC which includes amounts that are demonstrated as not providing the requisite extended release profiles, and none of the formulations provide HPMC in as low as 5% by weight even which is half the amount provided by the data. Secondly, there are several variables changing in Table 1 (i.e. the Flowlac and HPMC amounts) thus, it is unclear if the amounts are significant in ascertaining an improvement across the range. Examiner does not deny it is surprising that the results demonstrating a different in vivo result to the in vitro profile are surprising, however the claims do not commensurate in scope with the data currently presented in Table 1. 
		Turning to Nilsson, Applicants argue that Nilsson does not describe any effects of the tablet size on the release profile of the tablet. 
Examiner respectfully submits that this deficiency is rectified by the combined teachings of Eisenreich, Dey Lukashev and Aleksovski with Nilsson as discussed supra. Examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Eisenreich teaches that a skilled person in the art would not have difficulties in optimizing the length and width of tablet sizes and Dey provides further motivation for dosage formulations having minitablets in any size range from 1.5-4mm in size as these minitablets are superior than the monolithic forms taught by Nilsson. 
Turning to Eisenreich, Applicants argue that Eisenreich must have a defined minimum size to achieve gastro retentive properties. In addition, a water swelling polymer and anionic polymer are required so these tablets adhere to the stomach lining. Applicants argue that Eisenreich teaches that the minimum length and width of a tablet is at least 6mm and preferred tablet size are even bigger. Applicants argue that Eisenreich does not mention that its system can be applied with DMF and nothing in Eisenreich demonstrates an extended release profile with tablet sizes from 3.5-4.5mm. 
Examiner acknowledges that the preferred length and width of the tablet in Eisenreich is at least 6mm, however, the tablet length and width is an adjustable parameter according to an ordinary skilled artisan as suggested by Eisenreich. Lukashev further provides capsules having dimethyl fumarate which contain minitablets within a range of 1-5mm and can be prepared in the form of sustained or controlled release with various rate controlling polymers, see paragraphs [0065]-[0066]. Examiner does not dispute that Eisenreich does not teach tablet sizes from 3.5 to 4.5mm, however Eisenreich at paragraph [0013] does suggest that the tablet length and width  Dey et al. tech multiparticulate formulations such as minitablets within capsules are taught to show better pharmacokinetic behavior than monolithic formulations given mini tablets when placed into capsules can provide a controlled release and can incorporate tablets of different sizes to achieve high drug loading with typical sizes being from 1.5-4mm in diameter, see introduction, conclusion and programmable oral drug absorption system sections. Dey clearly teaches sizes from 1.5-4mm in diameter and an ordinary skilled artisan would have been highly motivated to make a tablet size within the range of 3.5 to 4.5mm in view of Lukashev which teaches that minitablets of dimethyl fumarate can be created in a range of 1-5mm and can be prepared in the form of sustained or controlled release with various rate controlling polymers, see paragraphs [0065]-[0066]. Thus, Lukashev rectifies the deficiency in Eisenreich in that the minitablets having dimethyl fumarate can be produced within the range of 1-5mm. Examiner notes that smaller tablets would be expected to release faster than the larger diameter tablets, particularly in view of Aleksovski which discloses that this is due to increased surface area/volume ratio and reduced distance that the drug will diffuse. It is further noted that embodiments requiring both water swelling and anionic polymers are not excluded from the presently claimed invention in view of the comprising claim language. 
Turning to Lukashev, Applicants argue that nothing would suggest that the claimed minitablet has the size range of 3.5-4.5mm could have extended release profiles and maintain the desired extended release profile in vivo while the smaller tablet sizes did not. Applicants argue that nothing in Aleksovski teaches that the tablet size may unexpectedly result in different in vivo and in vitro release profiles. 
 teach the unexpected results in that the in vitro release profile is maintained versus in vivo profiles form smaller tablets, the data presented in the unexpected results does not commensurate with the claimed scope for the reasons discussed supra. Lukashev clearly teaches that minitablets can be made to have a size range from 1-5mm with dimethyl fumarate. Applicants argue that the office provides no reason why an ordinary skilled artisan would select the size range as claimed, however it is known that adjusting the size of the minitablets would result in a slower release profile as the smaller the tablet the faster the release, see the teachings of Aleskovski. Thus, an ordinary skilled artisan seeking a longer release of the active would have adjusted the size accordingly. Examiner respectfully submits that Lukashev was cited to further provide evidence of that capsules having dimethyl fumarate which contain minitablets within a range of 1-5mm can be prepared in the form of sustained or controlled release with various rate controlling polymers, see paragraphs [0065]-[0066]. Dey teaches that minitablets of 1.5-4mm within capsules have better pharmacokinetic profiles than tablets in monolithic formulations. Thus, the examiner maintains that in view of the cited references it would have been well within the purview of an ordinary skilled artisan to adjust the tablet sizes and to increase or decrease the tablet size depending on the desired rate of release.  

Examiner respectfully submits that both Noble and Thakral were merely cited as evidentiary references. As evidenced by Thakral, Eudragit® L is a 1:1 methacrylate methacrylic acid copolymer and is used as an enteric coating, see section 3.1. Examples of commercially available enteric coated tablets are Fumaderm discussed in Nilsson which have methacrylic acid-methylmethacrylate copolymer in 1:1 ratios. The enteric coatings of Nilsson include triethyl citrate which as evidenced by Thakral is used as a common plasticizer, see Examples of Nilsson and background and section 8 of Thakral. Noble was merely cited as evidence that monolithic devices such as tablets have drug dispersed or dissolved within a polymeric matrix, thus the tablets of Nilsson have polymeric matrices with drug distributed throughout. 
Applicants argue that the instant claims have been amended to be commensurate in scope with the data presented in the unexpected results.
 Examiner respectfully submits however that the data presented in the unexpected results does not commensurate with the claimed scope for he reasons discussed supra. 
Applicants argue that there is not an articulation how a person skilled in the art would arrive at the present claims as two why a person of skill in the art would select the specific size ranges claimed. The cited Aleksovski reference is a review article highlighting and promoting the advantages of the minitablet system however defines such as less than or equal to 3mm in size. In view of these teachings a person of ordinary skill in the art would not apply this system for an oral drug delivery vehicle.  do provide faster drug release, a person of ordinary skill in the art would not be motivated to enlarge the size of the minitablets to arrive at the presently claimed invention b/c to do so would contradict Aleksovski. 
 Examiner respectfully disagrees there is no articulation how an ordinary skilled artisan would arrive at the presently claimed invention. Smaller tablets in view of Dey achieve better bioavailability and adjusting the size of a tablet such that the patient can easily consume the tablet is well within the purview of an ordinary skilled artisan. As demonstrated by Aleksovski et al., decreasing tablet sizes from 4mm to 2mm tends to provide a faster drug release due to increased surface to volume ratio and decreased diffusion pathway, see Mini Tablets as extended release systems. Thus, an ordinary skilled artisan would have adjusted the tablet size based on the desired release properties as larger ones in view of Aleksovski will take longer to release. Per Aleksovski it is suggested that the larger the tablet (i.e. 4mm versus 2mm) would be expected to have a more extended (i.e. longer) release profile than tablets of smaller sizes due to the smaller tablets having an in increase in surface area. Eisenreich further teaches that a skilled person in the art would not have difficulties in optimizing the length and width of tablet sizes and Dey provides further motivation for dosage formulations having minitablets in any size range from 1.5-4mm in size as these minitablets are superior than the monolithic forms taught by Nilsson. There would have been a reasonable expectation of success given, Dey, Nilsson, and Eisenreich teach pharmaceutical tablet dosage forms and Lukashev teaches dimethyl fumarate minitablets having sizes from 1-5mm are placed within capsules and can be 

Conclusion
Applicant’s arguments/remarks are considered unpersuasive. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  Currently, no claims are allowed and all claims are rejected. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Mon-Fri 10am-6:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
 /SARAH ALAWADI/ Primary Examiner, Art Unit 1619